 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GERALD MARSHALL,                                      No. 1:21-cv-00859-SKO (HC)
12                          Petitioner,                        ORDER DIRECTING CLERK OF COURT
                                                               TO ASSIGN DISTRICT JUDGE
13             v.
                                                               FINDINGS AND RECOMMENDATIONS
14       DEPARTMENT OF THE TREASURY,                           TO DISMISS PETITION FOR WRIT OF
         INTERNAL REVENUE SERVICE,                             HABEAS CORPUS
15
                            Respondent.                        [TWENTY-ONE DAY DEADLINE]
16

17

18           Petitioner is confined at the Atascadero State Hospital proceeding pro se and in forma

19   pauperis with a petition for writ of habeas corpus under 28 U.S.C. § 2241.

20           Petitioner filed the instant habeas petition on May 28, 2021. He complains that

21   Respondent has illegally withheld economic impact payments from him. The Court finds that

22   Petitioner fails to establish grounds for habeas corpus relief. Accordingly, the Court will

23   recommend that the petition be DISMISSED.

24                                                   DISCUSSION

25   A.      Preliminary Review of Petition

26           Rule 4 of the Rules Governing Section 2254 Cases1 requires the Court to make a

27
     1
       The Rules Governing Section 2254 Cases in the United States Courts (Habeas Rules) are appropriately applied to
28   proceedings undertaken pursuant to 28 U.S.C. § 2241. Habeas Rule 1(b).
                                                              1
 1   preliminary review of each petition for writ of habeas corpus. The Court must summarily dismiss

 2   a petition “[i]f it plainly appears from the petition and any attached exhibits that the petitioner is

 3   not entitled to relief in the district court . . . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420

 4   (9th Cir. 1990). The Court may dismiss a petition for writ of habeas corpus, either on its own

 5   motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an answer to the

 6   petition has been filed. See Advisory Committee Notes to Habeas Rule 8.

 7   B.      Failure to State a Cognizable Federal Claim

 8           The basic scope of habeas corpus is prescribed by statute. Title 28 U.S.C. § 2241(c)(3)

 9   provides that the writ of habeas corpus shall not extend to a prisoner unless “[h]e is in custody in

10   violation of the Constitution or laws or treaties of the United States.” The Supreme Court has

11   held that “the essence of habeas corpus is an attack by a person in custody upon the legality of

12   that custody . . .” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973).

13           Petitioner does not allege he is confined in violation of the Constitution or laws or treaties

14   of the United States. He does not challenge the legality of his custody. Rather, he claims that he

15   has not received economic impact payments to which he is entitled. Petitioner fails to state a

16   cognizable federal claim and the petition should be dismissed. Crawford v. Bell, 599 F.2d 890,

17   891-892 (9th Cir. 1979) (“the writ of habeas corpus is limited to attacks upon the legality or

18   duration of confinement”).

19                                                  ORDER

20           IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a district judge
21   to this case.

22                                         RECOMMENDATION

23           For the foregoing reasons, the Court RECOMMENDS that the Petition for Writ of Habeas

24   Corpus be DISMISSED for failure to state a cognizable claim.

25           This Findings and Recommendations is submitted to the United States District Court

26   Judge assigned to the case pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304
27   of the Local Rules of Practice for the United States District Court, Eastern District of California.

28   Within twenty-one (21) days after being served with a copy of this Findings and
                                                         2
 1   Recommendations, Petitioner may file written objections with the Court. Such a document

 2   should be captioned “Objections to Magistrate Judge’s Findings and Recommendations. The

 3   Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

 4   Petitioner is advised that failure to file objections within the specified time may waive the right to

 5   appeal the Order of the District Court. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6
     IT IS SO ORDERED.
 7

 8   Dated:    June 1, 2021                                        /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
